a party opposing a motion for summary judgment cannot "present by
                affidavit facts essential to justify the party's opposition, the court may
                refuse the application for judgment or may order a continuance." "The
                decision to grant or deny a continuance of a motion for summary judgment
                to allow further discovery is reviewed for an abuse of discretion." Choy v.
                Ameristar Casinos, Inc., 127 Nev. Adv. Op. No. 78, 265 P.3d 698, 700
                (2011).
                            We conclude that the district court abused its discretion by not
                permitting further discovery. Montag's request for additional discovery in
                her opposition to Venetian's motion for summary judgment was sufficient
                for purposes of an NRCP 56M continuance. See Aviation Ventures, Inc. v.
                Joan Morris, Inc., 121 Nev. 113, 118, 110 P.3d 59, 62 (2005) (stating that a
                continuance under NRCP 56(f) is appropriate if the movant sets forth how
                further discovery will create a genuine issue of material fact and the
                movant does not possess a dilatory motive). There is no indication that
                Montag's request for further discovery was made with a dilatory motive.
                Id. at 118-19, 110 P.3d at 62-63. In addition, further discovery may create
                a genuine issue of fact for three reasons.
                            First, whether Montag is a third-party beneficiary of certain
                contracts turns on, among other things, whether those contracts exist and
                whether the parties to those contracts intended her to be a beneficiary.
                Cf. Lipshie v. Tracy Inv. Co., 93 Nev. 370, 379, 566 P.2d 819, 824 (1977)
                (stating the rule that "there must clearly appear a promissory intent to
                benefit the third party"). Montag's request for discovery falls well within
                this category. Discovery could easily uncover facts showing that the
                contracts exist and that the mandatory gratuity was intended to benefit
                servers like Montag.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               Second, the timeliness of Montag's consumer fraud claim is
                 determined by "the data of the discovery of facts which in the exercise of
                 proper diligence would have enabled the plaintiff to learn of the fraud."
                 Nevada Power Co. v. Monsanto Co., 955 F.2d 1304, 1306 (9th Cir. 1992)
                 (quoting Howard v. Howard, 69 Nev. 12, 22, 239 P.2d 584, 589 (1952)). It
                 is unclear, without further discovery, whether Montag's termination date
                 is the time at which the statute of limitations began to run.
                               Third, Montag's standing to sue for consumer fraud depends
                 on her ability to demonstrate that she was harmed by her employer's
                 alleged deceptive trade practices. Del Webb Cmtys., Inc. v. Partington, 652
F.3d 1145, 1152-53 (9th Cir. 2011).
                               As we have recently noted, "[a] district court must not elevate
                 promptness and efficiency over fairness and due process by entering
                 summary judgment before claims are properly before it for decision."
                 Renown Reg? Med. Ctr. v. Second Judicial Dist. Court, 130 Nev. Adv. Op.
                 No. 80, 335 P.3d 199, 202 (2014) (internal quotation omitted). Granting
                 summary judgment at this early stage of the proceedings was an abuse of
                 discretion. We have no need to consider Montag's other arguments.
                 Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.


                                                                      j.
                                           Parraguirre


                                                                                        J.
                 Douglas
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                     cc: Hon. Susan Johnson, District Judge
                          Leon Greenberg Professional Corporation
                          Haygood, Cleveland, Pierce & Thompson, LLP
                          Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                      4
(0) I 947A    oleo